Citation Nr: 0612066	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for shin splints.

2. Entitlement to service connection for a fatty liver, to 
include as due to an undiagnosed illness.

3. Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 14, 1987 to 
August 15, 1987, and January 17, 1991 to May 24, 1991.  He 
also had several years of service with the U.S. Army 
Reserves, which included periods of active duty for training 
(ACDUTRA) from March 1987 to January 1994.  The veteran 
served in the Southwest Asian theatre of operations from 
January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran was afforded a personal hearing before a RO 
Hearing Officer in May 2005.  A transcript of the hearing is 
attached.

The issue of service connection for a hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence of record does not show a 
current diagnosis of shin splints. 

2. The competent medical evidence of record does not show a 
current disability manifested by a fatty liver.




CONCLUSIONS OF LAW

1. Shin splints were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

2. A current disability manifested by a fatty liver was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1153, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received the appropriate 
notification prior to the initial unfavorable agency decision 
on May 2002.  The RO provided the veteran with letter notice 
to his claims for service connection in a letters dated April 
2001, November 2001 and January 2004, which informed him that 
he could provide evidence or location of such and requested 
that he provide any evidence in his possession.  The notice 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Veteran's Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence. 
The veteran was also informed of the provisions of 38 C.F.R. 
3.317 and 38 U.S.C. § 1117 which relate to undiagnosed 
illnesses.  Additionally, a February 2003 statement of the 
case (SOC) and June 2004 and June 2005 supplemental 
statements of the case (SSOC's) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The Board's 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Based on the Board decision below, no effective date 
will be assigned and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  Service 
medical records, personnel records, private and VA treatment 
records, and a VA examination for the fatty liver are 
associated with the claims file.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran claims that he currently 
has shin splints.  However, there is no competent evidence of 
a current diagnosis or symptoms of this condition or that it 
was present in service.  The veteran's mere assertions, 
without any other support, do not meet the criterion of 38 
C.F.R. § 3.159(c)(4), which would trigger the VA's duty to 
provide a medical examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran is claiming service connection for shin splints 
and a fatty liver, to include as due to an undiagnosed 
illness.
  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The Court held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).   

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis;  a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the 
following):(A)  An undiagnosed illness; (B)  The following 
medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms: (1)  Chronic 
fatigue syndrome; (2)  Fibromyalgia; (3)  Irritable bowel 
syndrome; or(4)  Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of 
this section for a medically unexplained chronic 
multisymptom illness; or (C)  Any diagnosed illness that the 
Secretary determines in regulations prescribed under 38 
U.S.C. 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Shin Splints

The veteran testified that he was diagnosed and treated for 
shin splints while in service.  The veteran stated that he 
was diagnosed for this condition during basic training after 
excessive marching and was told to wear tennis shoes.
 
Service medical records dated June 1987 show that the veteran 
was treated for bilateral ankle pain and leg pain after 
marching.  Records show no significant trauma.  Service 
medical records do not indicate a complaint, finding or 
treatment for shin splints.

Subsequent to service, there are neither medical records nor 
lay statements from the veteran claiming a current diagnosis 
or condition of shin splints.  The veteran merely states that 
he was diagnosed with shin splints in service.
   
A review of the veteran's service medical records does not 
establish any in service diagnosis of shin splints.  However, 
the absence of in service evidence of shin splints is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (nowhere do VA regulations provide that a 
claimant must establish service connection through medical 
records alone).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

However, in the present the case the veteran has not 
submitted evidence of a current diagnosis of shin splints.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Disability means 
"impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.") In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The RO has requested the veteran to provide medical 
evidence of his condition, the veteran has not responded to 
these requests.  Thus, since there is no evidence of a 
present shin splint disability or condition, there is no 
basis for a grant of service connection.

The Board notes the veteran's argument that he has shin 
splints which began in service.  There is no evidence of 
record that the veteran has medical expertise.  This 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the lack of 
any evidence showing current shin splints. 

The preponderance of the evidence is against the claim for 
service connection for shin splints.  As such, the benefit of 
the doubt does not apply, and the claim is denied.  

Fatty Liver

The veteran claims that his current fatty liver is related to 
service.  Additionally, the veteran contends that the fatty 
liver should be considered an undiagnosed illness and granted 
service connection under the provisions of 38 C.F.R. § 3.317.  

Service medical records show multiple reports of an enlarged 
liver in 1988.  The veteran subsequently entered active duty 
from January to May 1991.  A November 1991 private treatment 
record shows that the veteran was admitted for a liver 
biopsy; the final diagnosis was possible chronic hepatitis 
and a liver with diffuse fatty change.  

VA treatment records dated October 2002 show persistent fatty 
infiltration of the liver.  An April 2002 record shows that 
the veteran has liver problems.  A November 2001 VA 
examination showed that the veteran's liver functions were 
normal with the exception of a slight elevation of ALT 
(alanine aminotransferase) levels.  A CT scan showed findings 
consistent with a fatty liver condition.  September, October 
and May 2000 and March 2001 VA treatment records all show a 
fatty liver condition, with no evidence of chronic hepatitis.  
The medical records reflect that the veteran is undergoing 
observation and regular monitoring for the diseases of 
chronic hepatitis and cirrhosis of the liver.  

The veteran testified in a May 2005 hearing that he has no 
current diagnosis of cirrhosis of the liver or hepatitis.  He 
stated that he is currently under observation due to the 
fatty liver.

Although the record shows satisfactory evidence of a fatty 
liver, service connection cannot be granted if there is no 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. The CAVC has held that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability 
means "impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.")  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, both the VA and private examiners agree that 
the veteran has a fatty liver, but offer no diagnosis for the 
condition.  All records show that the veteran does not 
currently have chronic hepatitis, cirrhosis of the liver, or 
any other liver disease.  Therefore, the Board finds that a 
fatty liver is merely a symptom and not a disability for VA 
purposes.  Therefore, service connection is precluded under 
38 U.S.C.A. §§  1131; 38 C.F.R. § 3.303(a).  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board also notes that the veteran asserts that the fatty 
liver condition should be considered as an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317.  
The Board recognizes that the veteran served in the Southwest 
Asia theater of operations from January to May 1991, and is a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  However, a fatty liver condition is 
not an enumerated symptom listed under the provisions of 38 
C.F.R. § 3.317.  Moreover, a fatty liver is not a symptom of 
an undiagnosed illness; the fact that the veteran undergoes 
regular observation and monitoring for liver cirrhosis and 
hepatitis shows that the fatty liver is an indication of a 
possible future condition or disease.    

The Board notes the veteran's argument that he has a current 
disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran has 
a current disability or diagnosis.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for a fatty liver.  As such, the benefit 
of the doubt does not apply, and the claim is denied.  


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a fatty liver, to 
include as an undiagnosed illness, is denied.


REMAND

The veteran testified that he was diagnosed with a hiatal 
hernia in the early 1990's.  
A service medical record shows "hiatal hernia" under the 
list of chronic illnesses for summary of care.  This entry is 
not dated or signed, and there is no indication of how the 
condition was treated.  Hiatal hernia is entered with a list 
of chronic illnesses.  There is a sticker on the bottom of 
the showing the year 1995 as an immunization date.  There are 
no other service medical records which show a finding, 
complaint, or diagnosis of a hiatal hernia.  The veteran also 
testified, in his May 2005 hearing, that he was not treated 
for the hiatal hernia in service, but was diagnosed and 
treated approximately two years following active duty.

A November 2001 VA examination noted that the veteran was 
diagnosed with a hiatal hernia by esophagogastroduodenoscopy 
(EGD) which was done at the VAMC, Waco in August 1993.  The 
November 2001 VA examination confirmed the diagnosis of 
hiatal hernia.  Though records from the VAMC, Waco from 
August 1999 to March 2001 are of file, the records from 
August 1993 are not of file.  There is no evidence that the 
RO attempted to obtain these records.  Therefore, this claim 
should be remanded in order to obtain these records.  
Thereafter, the veteran should have a VA examination to 
determine if the current hiatal hernia is related to service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims the case is 
REMANDED for the following action:
 
1. The RO/AMC should notify the veteran 
of the ratings for the claimed 
disabilities and the effective date 
provisions for a claim of service 
connection.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).

2. The RO/AMC should obtain the medical 
records from the VAMC, Waco from August 
1993 and any other pertinent medical 
records relating to the veteran's hiatal 
hernia. 

3. The RO/AMC should schedule the veteran 
for a VA examination to determine whether 
the veteran's current hiatal hernia is 
related to service. The claims folder 
should be made available to the examiner 
for review. The examiner is asked to 
express an opinion as to whether it is 
very likely, at least as likely as not, 
or highly unlikely that the current 
hiatal hernia is related to service, to 
include any lifting of heavy equipment. 
  
4. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. § 3.655.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


